United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1803
                                   ___________

William Bradford,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Missouri Department of Corrections,    *
Division of Offender Rehabilitation    *       [UNPUBLISHED]
Services and Missouri Sexual Offender *
Program; Division of Probation and     *
Parole; Larry Slater; James Labundy; *
Jonathan Rosenboom; Dora Schriro;      *
Cranston Mitchell; Fannie Gaw; Bob     *
Newsome; James Mitchell; Jandra        *
Garter,                                *
                                       *
             Appellees.                *
                                  ___________

                         Submitted: September 12, 2002
                             Filed: September 17, 2002
                                  ___________

Before BOWMAN, MURPHY, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Missouri inmate William Bradford appeals the district court’s pre-service
dismissal of his 42 U.S.C. § 1983 action. He also seeks to proceed in forma pauperis
(IFP) on appeal.
       Bradford claimed in his complaint that state entities and officials were violating
his Fifth Amendment right against self-incrimination. He alleged that while he was
a participant in the Missouri Sex Offender Program (MoSOP), MoSOP personnel
demanded that he disclose potentially incriminating instances of past sexual and
criminal conduct or suffer termination from MoSOP, extension of his conditional
release date, referral for indefinite civil commitment as a sexually violent predator,
and denial of parole eligibility, contact with his children, and reduction of his custody
level; when he invoked his Fifth Amendment privilege, defendants began carrying out
these threats. Bradford sought damages and equitable relief, including reinstatement
in MoSOP, an order directing that he not be required to disclose his past sexual and
criminal history (or alternatively, immunity from the use of such disclosures in legal
proceedings), a lower custody level, and an injunction prohibiting defendants from
referring him to the predator program or interfering with his ability to visit with his
children.

       The district court dismissed the complaint without prejudice under 28 U.S.C.
§ 1915(e)(2)(B) and denied Bradford’s subsequent Federal Rule of Civil Procedure
59(e) motion, on the basis that Bradford had not stated a Fifth Amendment violation,
and, in any case, defendants were entitled to qualified immunity. The court then
denied Bradford’s request to proceed IFP on appeal.

       We grant Bradford IFP status, leaving to the district court the details of
calculating the initial partial appellate filing fee and the collection of the balance. See
Henderson v. Norris, 129 F.3d 481, 484-85 (8th Cir. 1997) (per curiam). Upon de
novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam),
we also remand the action to the district court. We note that qualified immunity does
not shield officials from equitable relief. See Grantham v. Trickey, 21 F.3d 289, 295
(8th Cir. 1994). Further, we believe Bradford has raised potentially significant
constitutional issues that should be reconsidered in light of the Supreme Court’s
recent plurality decision in McKune v. Lile, 122 S. Ct. 2017, 2023, 2026-27 (2002)

                                            -2-
(where prisoner who refused on Fifth Amendment grounds to participate in sexual
offender program faced transfer to maximum-security unit, as well as reduced access
to privileges such as canteen expenditures, personal television, visitation, and work
opportunities, consequences were not so severe as to amount to compelled self-
incrimination; noting consequences were not punitive, and did not extend term of
incarceration or affect eligibility for good-time credits or parole). Accordingly, we
remand the case to the district court for further proceedings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-